THE THIRTEENTH COURT OF APPEALS

                                   13-20-00464-CR


                            DESTYN DAVID FREDERICK
                                      v.
                              THE STATE OF TEXAS


                                   On Appeal from the
                     81st District Court of La Salle County, Texas
                          Trial Cause No. 11-09-00041-CRL


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

December 22, 2020